                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

JAKEITH TERRELL CAMPBELL,                   )
#12788-003,                                 )
                                            )
       Petitioner,                          )
                                            )
vs.                                         )   CRIMINAL NO. 12-00161-CG-B
                                            )   CIVIL ACTION NO. 14-00591-CG
UNITED STATES OF AMERICA,                   )
                                            )
       Respondent.                          )

                                    JUDGMENT

      In accordance with the Order entered this date, it is ORDERED,

ADJUDGED and DECREED that the Petitioner’s § 2255 Motion to Vacate, Set

Aside, or Correct Sentence (Doc. 164) is DENIED. Accordingly, this action is

DISMISSED, and JUDGMENT is entered in favor of Respondent, the United

States of America, and against Petitioner, Jakeith Terrell Campbell.

      The Court further finds that Petitioner is not entitled to issuance of a

Certificate of Appealability, and therefore, is not entitled to proceed in forma

pauperis on appeal.

      DONE and ORDERED this 11th day of October, 2018.


                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
